Case 9:20-mj-08280-DLB Document 1 Entered on FLSD Docket 08/13/2020 Page 1 of 8




                                                                     SP

                                                              Aug 13, 2020

                                                                      West Palm Beach




  August 13, 2020
Case 9:20-mj-08280-DLB Document 1 Entered on FLSD Docket 08/13/2020 Page 2 of 8
Case 9:20-mj-08280-DLB Document 1 Entered on FLSD Docket 08/13/2020 Page 3 of 8
Case 9:20-mj-08280-DLB Document 1 Entered on FLSD Docket 08/13/2020 Page 4 of 8
Case 9:20-mj-08280-DLB Document 1 Entered on FLSD Docket 08/13/2020 Page 5 of 8
Case 9:20-mj-08280-DLB Document 1 Entered on FLSD Docket 08/13/2020 Page 6 of 8
Case 9:20-mj-08280-DLB Document 1 Entered on FLSD Docket 08/13/2020 Page 7 of 8
Case 9:20-mj-08280-DLB Document 1 Entered on FLSD Docket 08/13/2020 Page 8 of 8
